DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-8, 11 & 14-18 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

Claim Objections
Claim 16 objected to because of the following informalities:  In Claim 16, line 3, “the said” should read “said”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The phrase “without the ventilation system being a stand-alone system” in Claim 16, line 3 is not found in the original disclosure and therefore constitutes new matter and must be deleted from the claims. The Examiner notes that while the language giving support to the system being a stand-alone system has been removed from the specifications, that does not provide support for this limitation.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 11 & 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “another single layer” in Claim 1, line 10 renders the claim indefinite because it is not clear if it is part of the single layers of line 7 or is another single layer. For the purposes of examination, “another single layer” has been construed to be another of the single layers.

B) The term “a different single layer” in Claim 4, line 2 renders the claim indefinite because it is not clear if it is part of the single layers of Claim 1, line 7 or is a different single layer. For the purposes of 

C) The terms “a single layer of porous or open cell material” & “another single layer of porous or open cell material” in Claim 11, lines 12-13 & 14 respectively, “two single layers” in Claim 14, line 2, “a single layer of porous or open cell material” in Claim 15, line 2 & “a sound stopping single layer” in Claim 15, line 3 render the claims indefinite because it is not clear if these are layer in addition to the single layers of Claim 11 line 2 or are part of those layers. For the purposes of examination, the limitations have been construed to be part of the single layers of Claim 11, line 2.

D) Claim 14 recites the limitation "the first layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is not clear if this is different than the single layer the first channel is formed in, in Claim 11. For the purposes of examination, “the first layer” has been construed to be a first layer, the first layer being the single layer of open porous or open cell material in Claim 11, lines 12-13.

E) The term “the other layer” in Claim 14, line 5 renders the claim indefinite because it is not clear if this is different than the another single layer of Claim 11, line 14 or not. For the purposes of examination, “the other layer” has been construed to be the same single layer as Claim 11, line 14.

F) The term “a roof” in Claim 17, line 1 & “a soundproof space” in Claim 17, line 2 renders the claim indefinite because it is not clear if these are in addition to the roof and soundproof space of Claim 11 or not. For the purposes of examination, “a roof” and “a soundproof space” has been construed to be the roof of the soundproof space.

	G) Claims 3, 5-6, 16 & 18 are also rejected due to their dependency on Claims 1 or 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11 & 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,123,874 to White in view of US Patent Number 6,217,281 to Jeng.

A) As per Claims 1 & 7, White teaches a soundproof space (White: Figure 1), comprising:
a sandwich-type roof, wall, and/or floor structure (White: best shown in Figure 7) comprising at least two layers of porous or open cell material (White: Figure 7, Items 44, made of fiberglass which is porous; Col. 4, lines 41-43) and at least one layer of sound stopping material, the layer of sound stopping material being of metal, plywood (White: structural components of ducts and panels in Figure 7 made from plywood, metal or plastics; Col. 4, lines 15-19), hardboard, plastic or composite metal; and 
a ventilation system, comprising: 

at least one ventilation aperture for guiding air into a space to be ventilated (White: Figure 7, Items 86 & 88); 
at least a first channel in a sandwich-type wall, roof, or floor of the space to be ventilated, wherein the said sandwich-type wall, roof, or floor of the space to be ventilated forms part of the ventilation system and is formed of single layers stacked on top of each other (White: Figure 7, floor is multi-layer system on top of each other); 
wherein the first air channel is formed into one of the two single layers of porous or open cell material of the sandwich-type wall, roof or floor structure of the space to be ventilated (White: Figure 7, Item 96 is in a single layer in floor with bottom Item 44).
White does not teach a second air channel
the second air channel is formed into another single layer of the sandwich-type wall, roof or floor structure of the space to be ventilated;
one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the at least one air inlet aperture to the at least one ventilation aperture.
However, Jeng teaches a second air channel (Jeng: Figure 4, middle air channel below Item 40 and above Item 501 with height “c”);
the second air channel is formed into another single layer of porous or open cell material of the sandwich-type wall, roof and/or floor structure (Jeng: Figure 4, each channel forms a single layer in the multi-layered roof structure, that in combination with the open cell layers of White [top Item 44 in Figure 7]);
one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the at least one air inlet aperture to the at least one ventilation aperture (Jeng: Figure 4, airflow path from 20 down and out Item 12 [follow airflow arrows]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of White by having multiple channels, as taught by Jeng, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was 

B) As per Claim 3, White in view of Jeng teaches that the first and the second air channels do not 3overlap in the direction perpendicular to the wall, roof or floor structure, except at said ends of the first and second air channels where the first and second air channels are joined (Jeng: Figure 4, top and middle channels only connect at rounded corner near Item “b”).

C) A per Claim 4, White in view of Jeng teaches that at least one further air channel formed into a different single layer of the sandwich-type wall, roof (Jeng: Figure 4, bottom channel below 501 and above 30 forms single layer in multi-layered roof structure) or floor structure and joined with the first and the second air channels to form the indirect air path.

D) As per Claim 5, White in view of Jeng teaches that at least one of said air channels comprises curves or bends in a plane of a layer in which the at least one of said air channels is formed (Jeng: Figure 4, channels have bends).

E) As per Claim 6, White in view of Jeng teaches that the width of said air channels is larger than their height (White: width of Item 96 & 98 is larger than it is tall) (Jeng: shown in Figure 2A applies to Figure 4 as well showing width to be significantly larger than height “a” and “b” in Figure 4).

G) As per Claim 8, White in view of Jeng teaches that the at least one air inlet aperture and/or the at least one air outlet aperture is positioned at the roof, the floor (White: Figure 5) or at the lower corners of the soundproof space.

H) As per Claim 11, White teaches a sandwich-type structure (White: Figure 7), comprising: 

a ventilation system formed within the single layers forming said sandwich-type roof (White: Figure 7), the ventilation system comprising: 
at least one fan (White: Figure 7, item 90 can be positioned at Items 84-85) positioned at at least one air inlet aperture or at at least one air outlet aperture for sucking air therethrough and providing an air flow; 
at least one ventilation aperture (White: Figure 7, Items 86 & 88) for guiding air into the soundproof space to be ventilated; 
4at least a first air channel and, wherein the first air channel is formed into one of the two single layers of porous or open cell material of the sandwich-type wall, roof or floor structure of the space to be ventilated (White: Figure 7, Item 96 is in a single layer in floor with bottom Item 44).
White does not teach that the sandwich-type structure forms a roof;
a second air channel;
the second air channel is formed into another single layer of porous or open cell material of said sandwich-type roof 
and one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the air inlet aperture to the at least one ventilation aperture.
However, Jeng teaches a sandwich-type structure forming the roof (Jeng: Figure 1, blows air downward from ceiling into room);
a second air channel (Jeng: Figure 4, middle air channel below Item 40 and above Item 501 with height “c”);
the second air channel is formed into another single layer of porous or open cell material of the sandwich-type wall, roof and/or floor structure (Jeng: Figure 4, each channel forms a single layer in the multi-layered roof structure, that in combination with the open cell layers of White [top item 44 in Figure 7]);
one end of the first air channel is joined with one end of the second air channel to form an indirect air path from the at least one air inlet aperture to the at least one ventilation aperture (Jeng: Figure 4, airflow path from 20 down and out Item 12 [follow airflow arrows]).


I) As per Claim 14, White in view of Jeng teaches that a sound stopping layer (White: structural components of ducts in Figure 7 made from plywood, metal or plastics; Col. 4, lines 15-19) in between two single layers of porous or open cell material (White: Figure 7, Items 44, made of fiberglass which is porous; Col. 4, lines 41-43), the first air channel being formed into a first layer of the said two material layers of porous or open cell material, and the second air channel being formed into the other layer of the said two material layers of porous or open cell material (White: Figure 7, Items 44, made of fiberglass which is porous; Col. 4, lines 41-43; channels are within layers of Item 44).

J) As per Claim 15, White in view of Jeng teaches one of the said first and second channels in between a material layer of porous or open cell material of the sandwich-type structure (White: Figure 7, Items 44, made of fiberglass which is porous; Col. 4, lines 41-43) and a sound stopping material layer of metal, plywood, hardboard, plastic or composite metal (White: structural components of ducts in Figure 7 made from plywood, metal or plastics; Col. 4, lines 15-19).

K) As per Claim 16, White in view of Jeng teaches that the ventilation system being formed within the single layers forming the said sandwich layer without the ventilation system being a separate stand-alone system (White: Figure 7, system is part of floor integrally within the layers).

 the roof is a roof (Jeng: Figure 1, blows air downward from ceiling into room) of a soundproof space which is a movable soundproof booth (White: Figures 1 & 2).

M) As per Claim 18, White in view of Jeng teaches that the first and the second air channels are formed into the single layers through removal of single layer material at a position of the respective air channel (The Examiner notes that this claim appears to be drawn to a method of manufacturing the structure; In this case, the structure must merely be the claimed structure from Claim 1 that is capable of being formed in this manner).


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1, 3-8, 11 & 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that White does not teach a sandwich-type floor formed of single layers stacked on top of each other. The Examiner respectfully disagrees. When looking at the Figure 7 of White as Applicant cites, there are clearly multiple layers of materials stacked on top of one another through the base. This structure clearly reads on the language in the claims and therefore the rejection is proper and has been maintained.
B) The Applicant asserts that the combination of White and Jeng would render Jeng unsatisfactory for its intended purpose. The Examiner notes that White is the prior art being modified by Jeng. The Applicant specifically notes that the entry and exit points in White are not on opposite sides of the housing and therefore the structure of Jeng would not work and could not be formed into a single layer within the base of White. The Examiner respectfully disagrees. Adding the multiple channels from Jeng into White does not change the intake and exhaust points within the system, but merely makes the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762